    Case 18-25786            Doc 170   Filed 04/02/20 Entered 04/02/20 15:25:23     Desc Main
                                       Document      Page 1 of 11
This order is SIGNED.


Dated: April 2, 2020

                                                WILLIAM T. THURMAN
                                                U.S. Bankruptcy Judge




   Prepared and submitted by:

   George Hofmann (10005)
   Jeffrey Trousdale (14814)
   Cohne Kinghorn, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, UT 84111
   Telephone: (801) 363-4300

   Attorneys for Charles and Laurel Canfield, Debtors

                            IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF UTAH, CENTRAL DIVISION



    In re: CHARLES CANFIELD and                          Bankruptcy No. 18-25786 (WTT)
    LAUREL CANFIELD,
                                                                  Chapter 11
                         Debtors.


            FINDINGS AND CONCLUSIONS REGARDING CONFIRMATION
      OF DEBTORS’ PLAN OF REORGANIZATION DATED MARCH 27, 2020 UNDER
                   CHAPTER 11 OF THE BANKRUPTCY CODE


            This matter came before the Court on April 2, 2020, at 1:00 p.m. (the

   “Confirmation Hearing”) to consider confirmation of the Debtors’ Plan of

   Reorganization dated March 27, 2020 [Docket No. 157] (the “Plan”), filed by Charles

   Canfield and Laurel Canfield, the debtors and debtors-in-possession in the above-

   captioned case (the “Debtors”). George Hofmann and Jeffrey Trousdale appeared on


   {00483228.DOCX / 2}                             1
    Case 18-25786      Doc 170      Filed 04/02/20 Entered 04/02/20 15:25:23                Desc Main
                                    Document      Page 2 of 11




behalf of the Debtors. Other counsel and parties-in-interest noted their appearances on

the record.

         Based upon the evidence received at the Confirmation Hearing, the Debtors’

Memorandum of Law in Support of Plan of Reorganization under Chapter 11 of the

Bankruptcy Code [Docket No. 159] other papers filed concerning the Plan [e.g., Docket

Nos. 140, 149, 150, 151, 156, 158, 160], the statements of counsel and other matters of

record, having inquired into the legal sufficiency of the evidence adduced, and good

cause appearing, the Court hereby

         FINDS AND CONCLUDES1 as follows:

         A.       Exclusive Jurisdiction; Venue; Core Proceeding. This Court has

jurisdiction over the Bankruptcy Case2 pursuant to 28 U.S.C. §§ 157 and 1334. Venue

is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core

proceeding under 28 U.S.C. § 157(b)(2), and this Court has exclusive jurisdiction to

determine whether the Plan complies with the applicable provisions of the Bankruptcy

Code and should be confirmed.

         B.       Judicial Notice. This Court takes judicial notice of the docket of the

Bankruptcy Case maintained by the Bankruptcy Court, including, without limitation, all

pleadings, papers and other documents filed, all orders entered, and the transcripts of,

and all minute entries, all transcripts of hearings, and all of the evidence received and

arguments made at the hearings held before the Court during the pendency of the

Bankruptcy Case.

1    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
findings of fact when appropriate. See Fed. R. Bankr. P. 7052.
2    Capitalized terms used but not otherwise defined herein are defined in the Plan.

{00483228.DOCX / 2}                                 2
    Case 18-25786      Doc 170      Filed 04/02/20 Entered 04/02/20 15:25:23               Desc Main
                                    Document      Page 3 of 11




         C.       Transmittal and Mailing of Materials; Notice. All due, adequate, and

sufficient notices of the Plan, the Confirmation Hearing, and the deadlines for voting on

and filing objections to the Plan, were given to all known holders of Claims and Interests

in accordance with the Bankruptcy Rules. The Disclosure Statement, Plan, and

relevant ballots were transmitted and served in substantial compliance with the

Bankruptcy Rules upon Creditors entitled to vote on the Plan, and such transmittal and

service were adequate and sufficient. Any modifications of and to the Plan, including the

modifications made under the Plan filed on March 29, 2020, are immaterial in that they

do not adversely change the treatment under the Plan of any creditor, and only affect

specific creditors who were involved in negotiating for and requesting such

modifications, and under Bankruptcy Rule 3019(a), the modifications are deemed

accepted by all creditors who have previously accepted the Plan. No other or further

notice of the Plan or Confirmation Hearing is or shall be required.

         D.       Solicitation. The solicitation of votes for acceptance or rejection of the

Plan complied with §§ 1125 and 1126,3 Bankruptcy Rules 3017 and 3018, all other

applicable provisions of the Bankruptcy Code, and all other rules, laws, and regulations.

Based on the record before the Court in the Bankruptcy Case, the Debtors acted in

“good faith” within the meaning of § 1125, and are entitled to the protections afforded by

§ 1125(e).

         E.       Distribution. All procedures used to distribute the solicitation materials to

the applicable holders of Claims and to tabulate the ballots were fair and conducted in


3   Unless otherwise provided, all references to statutory sections in these Findings and Conclusions
using the section symbol “§” are to the relevant sections of the Bankruptcy Code.

{00483228.DOCX / 2}                                 3
 Case 18-25786            Doc 170   Filed 04/02/20 Entered 04/02/20 15:25:23     Desc Main
                                    Document      Page 4 of 11




accordance with the Bankruptcy Code, the Bankruptcy Rules, the local rules of the

Bankruptcy Court, and all other rules, laws, and regulations.

         F.          Creditors’ Acceptance of Plan. The Plan establishes seven Classes of

Claims. Class 1 had no Claims. Classes 2, 3, 4, 5, 6, and 7 were impaired and were

entitled to vote on the Plan. Only one creditor, in Class 6, timely returned a ballot voting

to accept the Plan. There were two objections to the Plan, but both objections were

withdrawn prior to the Confirmation Hearing, and there are no objections outstanding.

Under the binding precedent of In re Ruti-Sweetwater, Inc., 836 F.2d 1263, 1267-68

(10th Cir. 1988), holders of unimpaired Claims that did not return ballots are deemed to

have accepted the Plan. Creditor UHEAA, in Class 6, is impaired, and has voted in

favor of the Plan. Its vote, and the lack of objections or negative votes from any other

Classes, allows the Court to hold that Class 6 has accepted the Plan. Those Creditors

who are impaired, but did not vote, are bound by the Class that accepted the Plan.

Accordingly, the Court finds the Debtor meets the voting requirements under

Bankruptcy Code § 1129(a)(8) and (a)(10).

         G.          Plan Complies with Bankruptcy Code. The Plan, as supplemented and

modified by the Confirmation Order, complies with the applicable provisions of the

Bankruptcy Code, thereby satisfying § 1129(a)(1).

                i.         Proper Classification. The Claims placed in each Class are

         substantially similar to other Claims in each such Class. The Plan properly

         classifies Claims. In addition to Administrative Expense Claims and Priority Tax

         Claims, which are not classified under the Plan (or, to the extent that Priority Tax

         Claims are treated in Classes 2 and 3, those Classes of Claims include treatment

{00483228.DOCX / 2}                              4
 Case 18-25786        Doc 170     Filed 04/02/20 Entered 04/02/20 15:25:23        Desc Main
                                  Document      Page 5 of 11




         of the Holders other, non-Priority Tax Claims, and such classification and

         treatment was consented to by such holders), the Plan designates various

         separate Classes of Claims based on differences in their legal nature or priority.

         Further, valid business, factual and legal reasons exist for separately classifying

         the various Classes of Claims under the Plan. Finally, the Classes do not

         unfairly discriminate between Holders of Claims, unless and except as otherwise

         consented to by such Holders. Thus, the Plan satisfies §§ 1122 and 1123(a)(1).

                ii.      Specify Unimpaired Classes. Classes 1, 2, 3, 4, 5, 6, and 7 are

         designated as impaired Classes under the Plan. No Classes are unimpaired.

         Thus, § 1123(a)(2) is satisfied.

               iii.      Specify Treatment of Impaired Classes. Classes 1, 2, 3, 4, 5, 6,

         and 7 are designated as impaired under the Plan. Article IV of the Plan specifies

         the treatment of the impaired Classes of Claims, thereby satisfying § 1123(a)(3).

               iv.       No Discrimination. The Plan provides for the same treatment for

         each Claim in each respective Class unless the holder of a particular Claim has

         agreed to less favorable treatment with respect to such Claim, thereby satisfying

         § 1123(a)(4).

               v.        Implementation of Plan. The Plan provides adequate and proper

         means for implementation of the Plan, thereby satisfying § 1123(a)(5). Among

         other things, Articles VI and VIII provides for (a) the revesting of the assets of the

         Estate in the Reorganized Debtors; (b) the continuation of bankruptcy case

         administration; (c) cash distributions to the holders of Allowed Claims in all

         Classes; (d) appointment of the Disbursement Agent; and (e) the contributions of

{00483228.DOCX / 2}                             5
 Case 18-25786             Doc 170   Filed 04/02/20 Entered 04/02/20 15:25:23      Desc Main
                                     Document      Page 6 of 11




         Dr. Canfield’s salary to make payments owed under the Plan.

               vi.          Selection of Post-Confirmation Managers. The identity and

         affiliations of White Tree Medical Consultants, LLC, which will serve as the

         Disbursement Agent, is properly disclosed in the Disclosure Statement and the

         Plan. Thus, § 1123(a)(7) is satisfied.

              vii.          Additional Plan Provisions. The Plan’s provisions are appropriate

         and consistent with the applicable provisions of the Bankruptcy Code, including

         provisions respecting (a) the rejection of executory contracts and unexpired

         leases, (b) provisions governing distributions on account of Allowed Claims,

         particularly as to the timing and calculation of amounts to be distributed, (c)

         establishing procedures for resolving Disputed Claims and making distributions

         on account of such Disputed Claims once resolved, and (d) provisions regarding

         the retention by this Court over certain matters after the Effective Date. As such,

         the requirements of § 1123(b) are satisfied.

              viii.         Bankruptcy Rule 3016(a). The Plan is dated and identifies the

         Debtors as the proponents, thereby satisfying Bankruptcy Rule 3016(a).

         H.           The Plan and its Proponent Comply with the Bankruptcy Code. The Plan

complies with the applicable provisions of the Bankruptcy Code. Likewise, the Debtors

complied with the applicable provisions of the Bankruptcy Code. Thus, §§ 1129(a)(1)

and (a)(2) are satisfied.

                 i.         The Debtors are proper proponents of the Plan under § 1121(c).

                ii.         The Debtors complied with the applicable provisions of the

         Bankruptcy Code, including § 1125, the Bankruptcy Rules, and other orders of

{00483228.DOCX / 2}                               6
 Case 18-25786         Doc 170    Filed 04/02/20 Entered 04/02/20 15:25:23       Desc Main
                                  Document      Page 7 of 11




         the Court in transmitting the Plan, the Disclosure Statement, the ballots, related

         documents and notices, and in soliciting and tabulating votes on the Plan.

         I.       Plan Proposed in Good Faith. The Plan is proposed in good faith and not

by any means forbidden by law and, therefore, complies with the requirements of

§ 1129(a)(3). In determining that the Plan has been proposed in good faith, the Court

has examined the totality of the circumstances surrounding the filing of the Bankruptcy

Case and the formulation of the Plan.

         J.       Payments for Services or Costs and Expenses. Any payment made or to

be made under the Plan for services or for costs and expenses in or in connection with

the Bankruptcy Case prior to the Effective Date, including all fees and expenses

incurred by Professionals, was approved by, or is subject to the approval of, the Court

as reasonable, thereby satisfying § 1129(a)(4).

         K.       Disbursement Agent of the Reorganized Debtor. The Plan and the

Disclosure Statement state that White Tree Medical (a/k/a White Tree Medical

Consultants, LLC) will serve as the Disbursement Agent for the Reorganized Debtors.

Its service is consistent with the interests of the holders of Claims and with public policy.

Therefore, the requirements of § 1129(a)(5) are satisfied.

         L.       No Rate Changes. The Plan satisfies § 1129(a)(6) because the

Confirmed Plan does not provide for any change in rates over which a governmental

regulatory commission has jurisdiction.

         M.       Best Interests of Creditors Test. The Plan satisfies § 1129(a)(7) with

respect to all Classes of Claims. All Classes have either accepted the Plan, or will

receive property of a value, as of the Effective Date, that is not less than the amount

{00483228.DOCX / 2}                             7
 Case 18-25786            Doc 170    Filed 04/02/20 Entered 04/02/20 15:25:23    Desc Main
                                     Document      Page 8 of 11




that such holder would so receive or retain if the Debtors’ Estate was liquidated under

chapter 7 on the Effective Date. As such, § 1129(a)(7)(A) is satisfied.

         N.           Acceptance by Certain Classes. Under In re Ruti-Sweetwater, Inc., 836

F.2d 1263, 1267-68 (10th Cir. 1988), all Classes of Claims are deemed to accept the

Plan. As described in Section “W” below, the Plan also satisfies the “cram down”

requirements as to all Classes of Claims.

         O.       Treatment of Administrative Expense Claims and Priority Tax Claims. The

Plan satisfies the requirements of § 1129(a)(9). Except to the extent the holder of a

particular Claim agrees to a different treatment, the Plan specifies that Administrative

Expense Claims (including professional compensation) and Priority Tax Claims shall be

paid as mandated by § 1129(a)(9).

         P.       Acceptance by at Least One Impaired Class. As set forth in the Ballot

Tabulation Report [Docket No. 536], all Classes of impaired Claims are deemed to have

accepted the Plan. Only one ballot was actually received by the Debtors, in Class 6, and

that ballot voted in favor of the Plan. Therefore, the Debtors satisfy the requirements of

§ 1129(a)(10).

         Q.       Feasibility. The Plan is feasible and complies with § 1129(a)(11) because

confirmation is not likely to be followed by a liquidation or the need for further financial

reorganization of the Debtors. The Court is satisfied that the Plan offers a reasonable

prospect of success and is workable. As such, the requirements of section 1129(a)(11)

are satisfied.

         R.       Payment of Fees. All fees payable under 28 U.S.C. § 1930 have been

paid, or will be paid on or before the Effective Date, pursuant to Section 2.2 of the Plan,

{00483228.DOCX / 2}                               8
 Case 18-25786         Doc 170    Filed 04/02/20 Entered 04/02/20 15:25:23      Desc Main
                                  Document      Page 9 of 11




thereby satisfying § 1129(a)(12).

         S.       Continuation of Retiree Benefits. The Plan complies with § 1129(a)(13)

because the Debtors are not obligated to pay any retiree benefits subject to § 1114.

         T.       No Domestic Support Obligations. The Debtors do not have any domestic

support obligations. Therefore, § 1129(a)(14) is not applicable.

         U.       1129(a)(15). There are no outstanding objections by holders of Allowed

Unsecured Claims. As such § 1129(a)(15) is satisfied.

         V.       Transfers Will Comply with Nonbankruptcy Law. The Plan complies with

§ 1129(a)(16) because any transfers of assets to be made under the Plan will be made

in accordance with applicable nonbankruptcy law that governs the transfer of property

by a corporation or trust that is not a moneyed, business, or commercial corporation or

trust.

         W.       Fair and Equitable; No Unfair Discrimination. All Classes of Claims are

deemed to accept the Plan. There is no unfair discrimination between the Classes of

Claims because there is a reasonable basis for the different treatment of each Class of

Claims. The Plan is fair and equitable to unsecured Claims (Classes 2, 3, 6 and 7)

because the Plan satisfies the “Absolute Priority Rule,” in that the Debtors are retaining

no property of value under the Plan, and are paying under the Plan the value of all such

Claims. The Plan is fair and equitable to Secured Claims (Classes 4 and 5) because the

Plan that the holders of such claims retain the liens securing such Claims, to the extent

of the Allowed amount of such Claims, and that each holder of a Claim of such Class

receive on account of such Claim deferred cash payments totaling at least the allowed

amount of such claim, of a value, as of the Effective Date, of at least the value of such

{00483228.DOCX / 2}                            9
 Case 18-25786         Doc 170     Filed 04/02/20 Entered 04/02/20 15:25:23             Desc Main
                                   Document      Page 10 of 11




holder’s interest in the Estate’s interest in such property. Accordingly, the Plan

complies with the requirements of § 1129(b).

         X.       No Other Plan. No other chapter 11 plan is pending before the Court in

this Bankruptcy Case and no other plan has been, or will be, confirmed in this Case. As

such, the requirements of § 1129(c) are satisfied.

         Y.       Principal Purpose of Plan. The principal purpose of the Plan is not the

avoidance of taxes or the avoidance of the application of Section 5 of the Securities Act

of 1933 (15 U.S.C. § 77e). Therefore, the Plan satisfies the requirements of § 1129(d).

         Z.       The Court announced other findings of fact and conclusions of law on the

record at the Confirmation Hearing, which findings and conclusions are incorporated

herein by reference.

         AA.      In summary, the Confirmed Plan complies with, and the Debtors satisfy, all

applicable confirmation requirements, and the Plan will be confirmed by entry of the

separate Confirmation Order.

      ------------------------------------- END OF DOCUMENT -------------------------------------




{00483228.DOCX / 2}                               10
 Case 18-25786        Doc 170   Filed 04/02/20 Entered 04/02/20 15:25:23        Desc Main
                                Document      Page 11 of 11




                      DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing FINDINGS AND CONCLUSIONS REGARDING
CONFIRMATION OF DEBTORS’ PLAN OF REORGANIZATION DATED MARCH 27,
2020 UNDER CHAPTER 11 OF THE BANKRUPTCY CODE should be served on the
parties in the manner designated below:

By Electronic Service: I certify that the parties of record in this case, as identified
below, are registered CM/ECF users.

    •    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usd
         oj.gov
    •    L. Mark Ferre mferre@mstar.net, mferre1974@gmail.com
    •    Nathan R. Firouzi nfirouzi@agutah.gov, txbankrupt@utah.gov
    •    George B. Hofmann ghofmann@ck.law, dhaney@ck.law;mparks@ck.law
    •    Virginia Cronan Lowe Western.taxcivil@usdoj.gov
    •    John T. Morgan john.t.morgan@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usd
         oj.gov
    •    Kevin V. Olsen kvolsen@agutah.gov
    •    George W. Pratt gpratt@joneswaldo.com
    •    Theodore Floyd Stokes ted@stokeslawpllc.com
    •    Jeffrey L. Trousdale jtrousdale@cohnekinghorn.com,
         mparks@cohnekinghorn.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •    Michael C. Walch
    •    Landon Yost landon.m.yost@usdoj.gov, western.taxcivil@usdoj.gov

By U.S. Mail: In addition to the parties receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).




                                           /s/ Jeffrey Trousdale




{00483228.DOCX / 2}                          11
